Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed March 31, 2022.
	Claims 1-11 and 13-15 are currently pending and are under examination.
	Benefit of priority is to September 23, 2017 for host cell and vectors comprising expression cassette “A”, wherein the nucleic acid encoding the POI have different promoter sequences, and September 22, 2018 for host cell and vectors comprising expression cassette “B”, wherein the nucleic acid encoding the POI have the same promoter sequences.

Withdrawal of Objections and Rejections 
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn. 
The rejection of Claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to Applicants arguments.

Maintenance of Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11, and 13 are
Claims 10-13 refer to expression cassettes as defined in Claim 1, yet Claim 1 is drawn to a host cell.
Claim 8 is drawn to “The method” which is the wrong article to define the topic noun, and should be written as --- A method--- to clearly set forth that Claim 8 does not depend from any other claim.

Regarding Claims 10, 11, and 13, Applicants urge that they are not referring to the claimed host cells of Claim 1 but to the discussed expression cassette variables within the host cell of Claim 1, which Applicants state is clear and not indefinite. In response, Claim 1 defines a host cell, which comprises the expression cassette variables. Applicants may wish to “cut and paste” the expression cassettes found within the host cell of Claim 1 into Claims 10, 11, and 13. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 and 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jorgensen (IDS; WO 2008/077881).
Jorgensen teaches expression in a host cell, a library of polynucleotides encoding the same POI, the library comprising at least two and therefore more than 3 different open reading frames encoding the same POI (see the list of exemplified POI at page 21)  that is translationally coupled to a downstream gene encoding a screenable or selectable marker, culturing the host cell to express the POI, and selecting the host cell having improved expression of the reporter as an indirect identifier of the increased expression of the unique polynucleotide encoding the POI. The promoters can be the same of different (page 11), the terminator sequence can be the same or different (page 12), and the POI may comprise a signal sequence (page 13; Claim 1, 4, 5, 6). Jorgensen teaches to use codon optimization to arrive at the different open reading frames encoding the POI (page 1) and therefore the use of the degenerate genetic code which the instant specification teaches results in at least 50% to 100% nucleic acid sequence difference between POI coding sequences (at page 8, Item 15; page 9, item 16: Claim 3).  The host cell may be prokaryotic or eukaryotic (page 17, para. 5) including filamentous fungi and yeast (page 19; Claim 7). The at least two and therefore at least 3 different open reading frames encoding the same POI are transcribed from at least one heterologous promoter (page 21, para. 3; Claims 10, 11, 13). Therefore, Jorgensen teaches methods for generating host cells by transfecting host cells with at least three different nucleic acid sequences (Claim 8) or one nucleic acid sequence comprising at least 3 different expression cassettes (Claim 9) and factor of a POI using the host (Claim 14, 15).

Applicants urge that Jorgensen et al. is not prior art against the claimed invention because Jorgansen et al. do not teach that a single host cell comprises all three different expression cassettes but rather a library of cells in which each cell expresses a different coding sequence for the same POI. In response, the Abstract itself teaches that it is a library of polynucleotides encoding the same POI that is expressed in a (single) host cell, wherein the library of polynucleotides comprise at least two different open reading frames encoding the same POI.  See also page 17 paras. 1 and 2 wherein the host cell comprises an expression library and the expression library comprises at least 2 to at least 5,000 different open reading frames encoding the same POI. See also Jorgensen et al. Claims 1 and 2.  See also the PCT-237 in which the ISA provides this same analysis of Jorgensen et al. at section 2.4.  Therefore, this argument is not persuasive.

New Objections:
Claim 2 is objected to because of the following informalities:  
Claim 2 is missing the word ‘in’, such as “located in an internal…”
Appropriate correction is required.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Art of Record, re-iterated:
Kudla et al. (2009; Codon-sequence determinants of gene expression in Escherichia coli. Science 324; 255-258 plus Supporting Online Material pages 1-21) teach 154 synthetic GFP genes placed into vectors. Each vector comprising the synthetic gene encoding the GFP was placed into E. coli, that is, multiple vectors comprising different synthetic genes encoding GFP.  See Supplement page 1 wherein genes encoding the GFP were not placed together into E. coli. See Supplement pages 1-2. 
See also Mitra et al. (2016; Synonymous codons influencing gene expression in organisms, Research and Reports in Biochemistry. 2016:6 pages 57-65) which discusses Kudla et al. at page 60, left col., and affirms that one vector type was expressed in one E. coli cell line. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656